Title: From Abigail Smith Adams to Harriet Welsh, May 1815
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Sunday May 4th
				
				I received your note this morning. mr A forgot to leave it last Evening; I am not much disappointed that there were not any Letters from mr  ulating upon the Time when he the Milo left England. I could not Suppose mr A. had received his credentials so as to enable him to go thereThe Milo must have brought us some later news from Paris than we have yet had, but English papers are little to be relied upon, any more than french Bulitins—Surely dear Harriet I can have no objection to your giving mr Hinkly a Letter to mrs Adams I would add one myself if he wished it. I have written so often lately, that much as I have to say, I have really written myself out, untill I can get some Letters—your Hingham too I have never got—I beleive mr Thamble has forgotten it, but I sent him word last week, and the P has sent you one of his untill yours comes, least your territory should suffer—I have not a word from Caro, nor have I written to her since her return to the expecting She would sit out. I want you to come up with mr Adams tomorrow. I fear if you go to Wiscasset, I shall see nothing of you, for if C comes you will be wholy absorbed—if you cannot come, for which I shall be very sorry, send me all you learn by the Milo. We saw a Ship go up to day. we conjectured it was the Liverpool packet—Susan grumbles because I want you to come out while She is in Town—yours affecly
				
					A Adams
				
				
					Miss Welsh, you shall not go out to Quincy tonight  Uncle will not take you.
				
			